DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 01/30/2020 and 06/04/2020 have been considered by the examiner (see attached PTO-1449).  

Drawing
The drawing is also objected to because of the following: 
a.	Regarding Figs. 1-3, the drawings lack proper legends (or textural labels) with the corresponding numerical references for each of functional blocks/steps.  Suitable legends (or textural labels) for each of the functional blocks in the drawings are required by the examiner (see MPEP 608.02-IX),  Specifically, in this case, the applicant is required to provide text label(s) for each functional block in the drawings, based on the specification disclosure associated with the referenced number(s), for the propose of better understanding the claimed 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	It is also reminded that there is no new subject matter allowed in any amended drawing.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the claimed limitations of “….encoding the non-speech message as a dissimilar speech message having a plurality of phonemes; transmitting the speech message over one or more audio communications channels from the first device; receiving the speech message at the second device; recognizing the speech message; and decoding the dissimilar speech into a dissimilar speech message having a plurality of phonemes; transmitting the dissimilar speech message over one or more audio communications channels from the first device; receiving the dissimilar speech message at the second device; recognizing the dissimilar speech message; and decoding the dissimilar speech message to the non-speech message” (Note: underline portions are examiner-suggested amendments), for the purpose of clarifying the claimed language and leading the claim for allowance.   

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance (based on above suggested claim amendment): 
Regarding independent claim 1, the instant application is directed to a method for communicating a non-speech message as audio from a first device to a second device.  The independent claim, combining some well known features in the art, identifies the uniquely distinct features of: 
“….encoding the non-speech message [[as]] into a dissimilar speech message having a plurality of phonemes; 
transmitting the dissimilar speech message over one or more audio communications channels from the first device; 
receiving the dissimilar speech message at the second device; 
dissimilar speech message; and 
decoding the dissimilar speech message to the non-speech message.” 

The prior art of record, WANG et al. (US 2017/0316194), WATANABE et al. (US 8,645,303), PROUX et al. (US 2007/0260456) and HARTLEY et al. (IDS: US 2002/0173956) provided numerous teachings and techniques of improving communication data and system security with speech processing applications including: improving terminal security by displaying a randomly generated dynamic password on a display interface, obtaining voice information when a user reads the dynamic password, converting the voice information into a text password, and extracting a voiceprint feature of the voice information, when the text password is the same as the dynamic password, determining terminal usage permission of the user according to a prestored correspondence between terminal usage permission and a voiceprint feature, and setting the display interface to an unlocked or locked state according to the determined terminal usage permission; providing creating, accessing, and communicating content, using a single platform to allow multiple coordinated communication channels with a single user device/system or multiple user devices/systems at the same time, wherein the platforms contains a browser for communicating with a communications network, servers for handling different communications between the platform and a user device external to the platform, a database for storing content, and a speech engine for converting text to speech and/or speech to text; using voice message converter, providing a textual representation of a voice message to a communication device when the device is operating in a silent mode, converting a voice message input by a caller into phonemes, and transmitting a text representation of the voice message to a mobile phone, wherein the representation includes characters based on the 

It is noted that, as best understood in view of the above drawing and claim objection, see above, a prior art search has been conducted by the examiner (see attached search report and PTO-892 form).
 
Conclusion
This application is in condition for allowance except for the above objected issues regarding drawings and claim 1 (see detail above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QH/qh
September 28, 2021
/QI HAN/            Primary Examiner, Art Unit 2659